0034-0U-EPIE0U-00650886-2015005

                                UNITED STATES BANKRUPTCY COURT
                                                   WESTERN DISTRICT OF NEW YORK
                                                         BUFFALO DIVISION

In re: AKEEL K. KAID                                                                                      Case No.: 1912244 B

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Julie Philippi, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11 U.S.C.
Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 10/28/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 07/22/2020.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 9.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:                   $.00
       Less amount refunded to debtor:                             $.00
 NET RECEIPTS:                                                                          $.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                         $.00
       Court Costs:                                                                   $.00
       Trustee Expenses and Compensation:                                             $.00
       Other:                                                                         $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $.00

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                       Claim             Claim             Claim          Principal         Interest
Name                                        Class              Scheduled         Asserted          Allowed        Paid              Paid

AMEX                                        Unsecured                     NA            NA               NA              .00              .00
BANK OF AMERICA                             Unsecured                     NA            NA               NA              .00              .00
BLASZKOWIAK, DAVID                          Unsecured             2,036.00              NA               NA              .00              .00
CAPITAL ONE                                 Unsecured             1,098.00              NA               NA              .00              .00
CAPITAL ONE                                 Unsecured                     NA            NA               NA              .00              .00
CAPITAL ONE                                 Unsecured                     NA            NA               NA              .00              .00
CHILD SUPPORT ENFORCEMENT                   Priority                720.00              NA               NA              .00              .00
CHILD SUPPORT ENFORCEMENT                   Priority                      NA            NA               NA              .00              .00
CITI CARDS                                  Unsecured                10.00              NA               NA              .00              .00
CITY OF BUFFALO USER FEE                    Secured                       NA            NA               NA              .00              .00
CITY OF BUFFALO WATER                       Secured               9,000.00              NA               NA              .00              .00
CITY OF BUFFALO, DEPT OF                    Secured               4,500.00              NA               NA              .00              .00

                  Case 1-19-12244-CLB,                 Doc 53, Filed 10/27/20, Entered 10/27/20 11:34:23,
Page 1 of 3                                                                                 UST Form 101-13-FR-S (9/1/2009)
                                                        Description: , Page 1 of 3
0034-0U-EPIE0U-00650886-2015005

                             UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF NEW YORK
                                            BUFFALO DIVISION

In re: AKEEL K. KAID                                                              Case No.: 1912244 B

               Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                          Claim         Claim        Claim       Principal      Interest
Name                              Class           Scheduled     Asserted     Allowed     Paid           Paid

CITY OF BUFFALO, DEPT OF          Secured             600.00         NA           NA           .00            .00
CITY OF BUFFALO, DEPT OF          Secured             900.00         NA           NA           .00            .00
ERIE COUNTY REAL PROPERTY         Secured                NA          NA           NA           .00            .00
FST PREMIER                       Unsecured              NA          NA           NA           .00            .00
GATEWAY ONE LENDING & FINANCE     Secured           6,430.00         NA           NA           .00            .00
GATEWAY ONE LENDING & FINANCE, LLC
                                 Unsecured               NA          NA           NA           .00            .00
LEROYS JEWELERS                   Unsecured           479.00         NA           NA           .00            .00
LVNV FUNDING                      Unsecured              NA          NA           NA           .00            .00
MABT/CONTFN                       Unsecured           435.00         NA           NA           .00            .00
MABT/CONTFN                       Unsecured              NA          NA           NA           .00            .00
NATIONAL FUEL                     Unsecured         2,661.00         NA           NA           .00            .00
NATIONAL FUEL GAS DISTRIB. CORP   Unsecured              NA          NA           NA           .00            .00
NATIONAL GRID                     Unsecured         2,700.00         NA           NA           .00            .00
RAYMOUR & FLANIGAN                Unsecured              NA          NA           NA           .00            .00
RAYMOUR FLANIGAN                  Unsecured         1,382.00         NA           NA           .00            .00
SYNCHRONY BANK/JCP                Unsecured              NA          NA           NA           .00            .00
T MOBILE USA                      Unsecured              NA          NA           NA           .00            .00




                Case 1-19-12244-CLB,      Doc 53, Filed 10/27/20, Entered 10/27/20 11:34:23,
Page 2 of 3                                                                    UST Form 101-13-FR-S (9/1/2009)
                                           Description: , Page 2 of 3
0034-0U-EPIE0U-00650886-2015005

                                 UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF NEW YORK
                                                     BUFFALO DIVISION

In re: AKEEL K. KAID                                                                                      Case No.: 1912244 B

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim               Claim               Claim       Principal      Interest
Name                                       Class             Scheduled           Asserted            Allowed     Paid           Paid

VISA DEPT STORE NAT BK/MACY'S              Unsecured              586.00               NA                NA            .00               .00

 Summary of Disbursements to Creditors:                                                              Claim       Principal      Interest
                                                                                                     Allowed     Paid           Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                   .00           .00               .00
     Mortgage Arrearage:                                                                                 .00           .00               .00
     Debt Secured by Vehicle:                                                                            .00           .00               .00
     All Other Secured:                                                                                  .00           .00               .00
 TOTAL SECURED:                                                                                          .00           .00               .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00           .00               .00
     Domestic Support Ongoing:                                                                           .00           .00               .00
     All Other Priority:                                                                                 .00           .00               .00
 TOTAL PRIORITY:                                                                                         .00           .00               .00

 GENERAL UNSECURED PAYMENTS:                                                                             .00           .00               .00

 Disbursements:
       Expenses of Administration:                                                                      $.00
       Disbursements to Creditors:                                                                      $.00
 TOTAL DISBURSEMENTS:                                                                                                                   $.00

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     07/31/2020                                     By:   /s/Julie Philippi
                                                                                 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




                  Case 1-19-12244-CLB,             Doc 53, Filed 10/27/20, Entered 10/27/20 11:34:23,
Page 3 of 3                                                                             UST Form 101-13-FR-S (9/1/2009)
                                                    Description: , Page 3 of 3
